 



Exhibit 10.46
Time Warner Cable Inc. 2006 Stock Incentive Plan
Non-Qualified Stock Option Agreement,
For Use from February 2007
Time Warner Cable Inc.
Non-Qualified Stock Option Agreement
General Terms and Conditions
     WHEREAS, the Company has adopted the Plan (as defined below), the terms of
which are hereby incorporated by reference and made a part of this Agreement;
and
     WHEREAS, the Committee has determined that it would be in the best
interests of the Company and its stockholders to grant the Option provided for
herein to the Participant pursuant to the Plan and the terms set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties agree as follows:
     1.     Definitions. Whenever the following terms are used in this
Agreement, they shall have the meanings set forth below. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan.
     (a) “Cause” means “Cause” as defined in an employment, consulting, advisory
or similar agreement between the Company or any of its Affiliates and the
Participant or, if not defined therein or if there is no such agreement, “Cause”
means (i) the Participant’s continued failure substantially to perform such
Participant’s duties (other than as a result of total or partial incapacity due
to physical or mental illness) for a period of ten (10) days following written
notice by the Company or any of its Affiliates to the Participant of such
failure, (ii) dishonesty in the performance of the Participant’s duties,
(iii) the Participant’s conviction of, or plea of nolo contendere to, a crime
constituting (A) a felony under the laws of the United States or any state
thereof or (B) a misdemeanor involving moral turpitude, (iv) the Participant’s
insubordination, willful malfeasance or willful misconduct in connection with
the Participant’s duties or any act or omission which is injurious to the
financial condition or business reputation of the Company or any of its
Affiliates, or (v) the Participant’s breach of any non-competition,
non-solicitation or confidentiality provisions to which the Participant is
subject. The determination of the Committee as to the existence of “Cause” will
be conclusive on the Participant and the Company.
     (b) “Disability” means, “Disability” as defined in an employment,
consulting, advisory or similar agreement between the Company or any of its
Affiliates and the Participant or, if not defined therein or if there shall be
no such agreement, “disability” of the Participant shall have the meaning
ascribed to such term in the Company’s long-term disability plan or policy, as
in effect from time to time.
     (c) “Expiration Date” means the expiration date set forth on the Notice (as
defined below).
1



--------------------------------------------------------------------------------



 



 

     (d) “Good Reason” means “Good Reason” as defined in an employment,
consulting, advisory or similar agreement between the Company or any of its
Affiliates and the Participant or, if not defined therein or if there is no such
agreement, “Good Reason” means (i) a breach by the Company or any Affiliate of
any employment or consulting agreement to which the Participant is a party and
(ii) following a Change in Control, (x) the failure of the Company to pay or
cause to be paid the Participant’s base salary or annual bonus when due or
(y) any substantial and sustained diminution in the Participant’s authority or
responsibilities materially inconsistent with the Participant’s position;
provided that either of the events described in clauses (x) and (y) will
constitute Good Reason only if the Company fails to cure such event within
30 days after receipt from the Participant of written notice of the event which
constitutes Good Reason; provided, further, that “Good Reason” will cease to
exist for an event on the sixtieth (60th) day following the later of its
occurrence or the Participant’s knowledge thereof, unless the Participant has
given the Company written notice of his or her termination of employment for
Good Reason prior to such date.
     (e) “Notice” means the Notice of Grant of Stock Option, which has been
provided to the Participant separately and which accompanies and forms a part of
this Agreement.
     (f) “Participant” means an individual to whom Options as set forth in the
Notice have been awarded pursuant to the Plan and shall have the same meaning as
may be assigned to the terms “Holder” or “Participant” in the Plan.
     (g) “Plan” means the equity plan, as such plan may be amended, supplemented
or modified from time to time, maintained by the Company that is specified in
the Notice.
     (h) “Retirement” means a voluntary termination of Employment by the
Participant (i) following the attainment of age 55 with ten (10) or more years
of service as an employee or a director with the Company or any Time Warner
Affiliate or (ii) pursuant to a retirement plan or early retirement program of
the Company or any Affiliate.
     (i) “Time Warner Affiliate” means Time Warner Inc. and any entity that is
consolidated with Time Warner Inc. for financial reporting purposes or any other
entity designated by the Board in which Time Warner Inc. has a direct or
indirect equity interest of at least twenty percent (20%), measured by reference
to vote or value.
     (j) “Vested Portion” means, at any time, the portion of an Option which has
become vested, as described in Section 3 of this Agreement.
     2.     Grant of Option. The Company hereby grants to the Participant the
right and option (the “Option”) to purchase, on the terms and conditions
hereinafter set forth, the number of Shares set forth on the Notice, subject to
adjustment as set forth in the Plan. The purchase price of the Shares subject to
the Option (the “Option Price”) shall be as set forth on the Notice. The Option
is intended to be a non-qualified stock option, and as such is not intended to
be treated as an option that complies with Section 422 of the Internal Revenue
Code of 1986, as amended.
2



--------------------------------------------------------------------------------



 



 

     3.     Vesting of the Option.
     (a) In General. Subject to (i) the terms of any employment, consulting,
advisory or similar agreement entered into by the Participant and the Company,
an Affiliate or a Time Warner Affiliate that provides for treatment of Options
that is more favorable to the Participant and (ii) Sections 3(b) and 3(c), the
Option shall vest and become exercisable at such times as are set forth in the
Notice.
     (b) Change in Control. Notwithstanding the foregoing, in the event of a
Change in Control, the unvested portion of the Option, to the extent not
previously cancelled or forfeited, shall immediately become vested and
exercisable upon the earlier of (i) the first anniversary of the Change in
Control or (ii) the termination of the Participant’s Employment (A) by the
Company other than for Cause (unless such termination is due to death or
Disability) or (B) by the Participant for Good Reason.
     (c) Termination of Employment. If the Participant’s Employment with the
Company, its Affiliate and any Time Warner Affiliate terminates for any reason
(including, unless otherwise determined by the Committee, a Participant’s change
in status from an employee to a non-employee (other than director of the Company
or any Affiliate)), the Option, to the extent not then vested, shall be
immediately canceled by the Company without consideration; provided, however,
that if the Participant’s Employment terminates due to death, Disability or
Retirement, the unvested portion of the Option, to the extent not previously
cancelled or forfeited, shall immediately become vested and exercisable. The
Vested Portion of the Option shall remain exercisable for the period set forth
in Section 4(a) of this Agreement. For purposes of this paragraph 5, a temporary
leave of absence shall not constitute a termination of Employment or a failure
to be continuously employed by the Company, any Affiliate or a Time Warner
Affiliate regardless of the Participant’s payroll status during such leave of
absence if such leave of absence is approved in writing by the Company, any
Affiliate or any Time Warner Affiliate subject to the other terms and conditions
of the Agreement and the Plan. Notice of any such approved leave of absence
should be sent to the Company, but such notice shall not be required for the
leave of absence to be considered approved.
     4.     Exercise of Option.
     (a) Period of Exercise. Subject to the provisions of the Plan and this
Agreement, and the terms of any employment, consulting, advisory or similar
agreement entered into by the Participant and the Company, an Affiliate or a
Time Warner Affiliate that provides for treatment of Options that is more
favorable to the Participant than clauses (i) — (vii) of this Section 4(a), the
Participant may exercise all or any part of the Vested Portion of the Option at
any time prior to the Expiration Date. Notwithstanding the foregoing, if the
Participant’s Employment terminates prior to the Expiration Date, the Vested
Portion of the Option shall remain exercisable for the period set forth below.
If the last day on which the Option may be exercised, whether the Expiration
Date or due to a termination of the Optionee’s Employment prior to the
Expiration Date, is a Saturday, Sunday or other day that is not a trading day on
the New York Stock Exchange (the “NYSE”) or, if the Company’s Shares are not
then listed on the NYSE, such other stock exchange or trading system that is the
primary exchange on which the Company’s Shares
3



--------------------------------------------------------------------------------



 



 

are then traded, then the last day on which the Option may be exercised shall be
the preceding trading day on the NYSE or such other stock exchange or trading
system.
     (i)     Death or Disability. If the Participant’s Employment with the
Company, its Affiliates or any Time Warner Affiliate terminates due to the
Participant’s death or Disability, the Participant (or his or her
representative) may exercise the Vested Portion of the Option for a period
ending on the earlier of (A) three (3) years following the date of such
termination and (B) the Expiration Date;
     (ii)     Retirement. If the Participant’s Employment with the Company, its
Affiliates or any Time Warner Affiliate terminates due to the Participant’s
Retirement, the Participant may exercise the Vested Portion of the Option for a
period ending on the earlier of (A) five (5) years following the date of such
termination and (B) the Expiration Date; provided, that if the Company, its
Affiliates or any Time Warner Affiliate has given the Participant notice that
the Participant’s Employment is being terminated for Cause prior to the
Participant’s election to terminate due to the Participant’s Retirement, then
the provisions of Section 4(a)(v) shall control;
     (iii)     Unsatisfactory Performance; Voluntary Termination without Good
Reason. If the Participant’s Employment with the Company, its Affiliates or any
Time Warner Affiliate is terminated by the Company, its Affiliates or any Time
Warner Affiliate (other than after a Change in Control as set forth in
Section 4(a)(vi)) for unsatisfactory performance, but not for Cause (as
determined in its sole discretion by the Company), or the Participant
voluntarily terminates Employment at any time without Good Reason, the
Participant may exercise the Vested Portion of the Option for a period ending on
the earlier of (A) three months following the date of such termination and
(B) the Expiration Date; provided, that if the Company, its Affiliates or any
Time Warner Affiliate has given the Participant notice that the Participant’s
Employment is being terminated for Cause prior to the Participant’s election to
voluntarily terminate Employment without Good Reason, then the provisions of
Section 4(a)(v) shall control;
     (iv)     Termination other than for Cause. Subject to the provision of
Section 4(a)(vi), if the Participant’s Employment with the Company, its
Affiliates or any Time Warner Affiliate is terminated by the Company for any
reason other than by the Company, its Affiliates or any Time Warner Affiliate
for Cause, unsatisfactory performance or due to the Participant’s death or
Disability, the Participant may exercise the Vested Portion of the Option for a
period ending on the earlier of (A) one year following the date of such
termination and (B) the Expiration Date;
     (v)     Termination by the Company for Cause. If the Participant’s
Employment with the Company, its Affiliates or any Time Warner Affiliate is
terminated by the Company, its Affiliates or any Time Warner Affiliate for
Cause, the Participant may exercise the Vested Portion of the Option for a
period ending on the earlier of (A) one month following the date of such
termination and (B) the Expiration Date; provided, however, that if the
Participant is terminated by the Company, its Affiliates or any Time Warner
Affiliate for Cause on account of one or more acts of fraud,
4



--------------------------------------------------------------------------------



 



 

embezzlement or misappropriation committed by the Participant, the Vested
Portion of the Option shall immediately terminate in full and cease to be
exercisable;
     (vi)     After a Change in Control. If the Participant’s Employment with
the Company or its Affiliate terminates after a Change in Control due to a
termination by the Company or its Affiliate other than for Cause or due to the
Participant’s resignation for Good Reason, the Participant may exercise the
Vested Portion of the Option for a period ending on the earlier of (A) one year
following the date of such termination and (B) the Expiration Date; and
     (vii)     Transfers of Employment. If (i) the Company or an Affiliate
transfers the Participant’s Employment to a corporation, company or other entity
that is not a Time Warner Affiliate or (ii) the Affiliate with which the
Participant has a service relationship ceases to be an Affiliate due to a sale
or other disposition by the Company or an Affiliate, the Option, to the extent
not then vested, shall be immediately canceled by the Company without
consideration and the Participant may exercise the Vested Portion of the Option
for a period ending on the earlier of (A) one year following the date of such
transfer, sale, or other disposition and (B) the Expiration Date.
     (b) Method of Exercise.
     (i)     Subject to Section 4(a) of this Agreement, the Vested Portion of an
Option may be exercised by delivering to the Company at its principal office
written notice of intent to so exercise; provided that the Option may be
exercised with respect to whole Shares only. Such notice shall specify the
number of Shares for which the Option is being exercised, shall be signed
(whether or not in electronic form) by the person exercising the Option and
shall make provision for the payment of the Option Price. Payment of the
aggregate Option Price shall be paid to the Company, at the election of the
Committee, pursuant to one or more of the following methods: (A) in cash, or its
equivalent; (B) by transferring Shares having a Fair Market Value equal to the
aggregate Option Price for the Shares being purchased to the Company and
satisfying such other requirements as may be imposed by the Committee; provided
that such Shares have been held by the Participant for no less than six
(6) months (or such other period as established from time to time by the
Committee or generally accepted accounting principles); (C) partly in cash and
partly in Shares; provided that such Shares have been held by the Participant
for no less than six (6) months (or such other period as established from time
to time by the Committee or generally accepted accounting principles); or (D) if
there is a public market for the Shares at such time, subject to such rules as
may be established by the Committee, through delivery of irrevocable
instructions to a broker to sell the Shares otherwise deliverable upon the
exercise of the Option and to deliver promptly to the Company an amount equal to
the aggregate Option Price. No Participant shall have any rights to dividends or
other rights of a stockholder with respect to the Shares subject to the Option
until the issuance of the Shares.
     (ii)     Notwithstanding any other provision of the Plan or this Agreement
to the contrary, absent an available exemption to registration or qualification,
the Option may not be exercised prior to the completion of any registration or
qualification of the
5



--------------------------------------------------------------------------------



 



 

Option or the Shares under applicable state and federal securities or other
laws, or under any ruling or regulation of any governmental body or national
securities exchange that the Committee shall in its sole reasonable discretion
determine to be necessary or advisable.
     (iii)     Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares. However, the Company shall not be liable to
the Participant for damages relating to any delays in issuing the certificates
to the Participant, any loss by the Participant of the certificates, or any
mistakes or errors in the issuance of the certificates or in the certificates
themselves.
     (iv)     In the event of the Participant’s death, the Vested Portion of an
Option shall remain vested and exercisable by the Participant’s executor or
administrator, or the person or persons to whom the Participant’s rights under
this Agreement shall pass by will or by the laws of descent and distribution as
the case may be, to the extent set forth in Section 4(a) of this Agreement. Any
heir or legatee of the Participant shall take rights herein granted subject to
the terms and conditions hereof.
     (v)     At the discretion of the Board or the Committee, in accordance with
procedures established by the Board or the Committee (including with respect to
compliance with Section 409A of the Code), the Participant may be permitted to
defer the delivery of Shares otherwise deliverable upon the exercise of the
Option.
     5.     Right of Company to Terminate Employment. Nothing contained in the
Plan or this Agreement shall confer on any Participant any right to continue in
the employ of the Company, any of its Affiliates or any Time Warner Affiliate,
and the Company and any such Affiliate shall have the right to terminate the
Employment of the Participant at any such time, with or without cause,
notwithstanding the fact that some or all of the Options covered by this
Agreement may be forfeited as a result of such termination. The granting of the
Option under this Agreement shall not confer on the Participant any right to any
future Awards under the Plan.
     6.     Legend on Certificates. The certificates representing the Shares
purchased by exercise of an Option shall be subject to such stop transfer orders
and other restrictions as the Committee may deem reasonably advisable under the
Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares are listed, any
applicable federal or state laws and the Company’s Articles of Incorporation and
Bylaws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
     7.     Transferability. Unless otherwise determined by the Committee, an
Option may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.
6



--------------------------------------------------------------------------------



 



 

     8.     Withholding. The Participant may be required to pay to the Company
or its Affiliate and the Company or its Affiliate shall have the right and is
hereby authorized to withhold from any payment due or transfer made under the
Option or under the Plan or from any compensation or other amount owing to a
Participant the amount (in cash, Shares, other securities, other Awards or other
property) of any applicable withholding taxes in respect of the Option, its
exercise, or any payment or transfer under the Option or under the Plan and to
take such action as may be necessary in the option of the Company to satisfy all
obligations for the payment of such taxes.
     9.     Securities Laws. Upon the acquisition of any Shares pursuant to the
exercise of an Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.
     10.     Notices. Any notice under this Agreement shall be addressed to the
Company in care of its General Counsel at the principal executive office of the
Company, with a copy to the Manager, Stock Programs, at the principal executive
office of the Company, and to the Participant at the address appearing in the
personnel records of the Company for the Participant or to either party at such
other address as either party hereto may hereafter designate in writing to the
other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.
     11.     Personal Data. The Company, the Participant’s local employer and
the local employer’s parent company or companies may hold, collect, use, process
and transfer, in electronic or other form, certain personal information about
the Participant for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. Participant understands
that the following personal information is required for the above named
purposes: his/her name, home address and telephone number, office address
(including department and employing entity) and telephone number, e-mail
address, citizenship, country of residence at the time of grant, work location
country, system employee ID, employee local ID, employment status (including
international status code), supervisor (if applicable), job code, title, salary,
bonus target and bonuses paid (if applicable), termination date and reason, tax
payer’s identification number, tax equalization code, US Green Card holder
status, contract type (single/dual/multi), any shares of stock or directorships
held in the Company, details of all stock option grants (including number of
grants, grant dates, exercise price, vesting type, vesting dates, expiration
dates, and any other information regarding options that have been granted,
canceled, vested, unvested, exercisable, exercised or outstanding) with respect
to the Participant, estimated tax withholding rate, brokerage account number (if
applicable), and brokerage fees (the “Data”). Participant understands that Data
may be collected from the Participant directly or, on Company’s request, from
Participant’s local employer. Participant understands that Data may be
transferred to third parties assisting the Company in the implementation,
administration and management of the Plan, including the brokers approved by the
Company, the broker selected by the Participant from among such Company-approved
brokers (if applicable), tax consultants and the Company’s software providers
(the “Data Recipients”). Participant understands that some of these Data
Recipients may be located outside the Participant’s country of residence, and
that the Data Recipient’s country may have different data privacy laws and
protections than the Participant’s country of residence. Participant understands
that the Data Recipients will receive,
7



--------------------------------------------------------------------------------



 



 

possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of common stock on the Participant’s behalf by a broker or other third
party with whom the Participant may elect to deposit any shares of common stock
acquired pursuant to the Plan. Participant understands that Data will be held
only as long as necessary to implement, administer and manage the Participant’s
participation in the Plan. Participant understands that Data may also be made
available to public authorities as required by law, e.g., to the U.S.
government. Participant understands that the Participant may, at any time,
review Data and may provide updated Data or corrections to the Data by written
notice to the Company. Except to the extent the collection, use, processing or
transfer of Data is required by law, Participant may object to the collection,
use, processing or transfer of Data by contacting the Company in writing.
Participant understands that such objection may affect his/her ability to
participate in the Plan. Participant understands that he/she may contact the
Company’s Stock Plan Administration to obtain more information on the
consequences of such objection.
     12.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws, and any and all disputes between the Participant and the Company
relating to the Option shall be brought only in a state or federal court of
competent jurisdiction sitting in Manhattan, New York, and the Participant and
the Company hereby irrevocably submit to the jurisdiction of any such court and
irrevocably agree that venue for any such action shall be only in any such
court.
     13.     Entire Agreement. This Agreement, together with the Notice and the
Plan, embodies the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and supersedes all prior oral or
written agreements and understandings relating to the subject matter hereof. No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement or the Notice shall affect or be used to interpret,
change or restrict, the express terms and provisions of this Agreement or the
Notice; provided, that this Agreement and the Notice shall be subject to and
governed by the Plan, and in the event of any inconsistency between the
provisions of this Agreement or the Notice and the provisions of the Plan, the
provisions of the Plan shall govern.
     14.     Modifications And Amendments. The terms and provisions of this
Agreement and the Notice may be modified or amended as provided in the Plan.
     15.     Waivers And Consents. Except as provided in the Plan, the terms and
provisions of this Agreement and the Notice may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement or the Notice, whether or not
similar. Each such waiver or consent shall be effective only in the specific
instance and for the purpose for which it was given, and shall not constitute a
continuing waiver or consent.
     16.     Reformation; Severability. If any provision of this Agreement or
the Notice (including any provision of the Plan that is incorporated herein by
reference) shall
8



--------------------------------------------------------------------------------



 



 

hereafter be held to be invalid, unenforceable or illegal, in whole or in part,
in any jurisdiction under any circumstances for any reason, (i) such provision
shall be reformed to the minimum extent necessary to cause such provision to be
valid, enforceable and legal while preserving the intent of the parties as
expressed in, and the benefits of the parties provided by, this Agreement, the
Notice and the Plan or (ii) if such provision cannot be so reformed, such
provision shall be severed from this Agreement or the Notice and an equitable
adjustment shall be made to this Agreement or the Notice (including, without
limitation, addition of necessary further provisions) so as to give effect to
the intent as so expressed and the benefits so provided. Such holding shall not
affect or impair the validity, enforceability or legality of such provision in
any other jurisdiction or under any other circumstances. Neither such holding
nor such reformation or severance shall affect the legality, validity or
enforceability of any other provision of this Agreement, the Notice or the Plan.
     17.     Entry into Force. By entering into this Agreement, the Participant
agrees and acknowledges that (i) the Participant has received and read a copy of
the Plan and (ii) the Option is granted pursuant to the Plan and is therefore
subject to all of the terms of the Plan.
     18.     Changes in Capitalization and Other Regulations. The Option shall
be subject to all of the terms and provisions as provided in this Agreement and
in the Plan, which are incorporated by reference herein and made a part hereof,
including, without limitation, the provisions of Section 10 of the Plan
(generally relating to adjustments to the number of Shares subject to the
Option, upon certain changes in capitalization and certain reorganizations and
other transactions).

9